IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF CALIFORNIA

United States of America,
ORDER TO REDUCE
v. TERM OF SUPERVISED RELEASE FOR
SUCCESSFUL COMPLETION
Amanda Nicole Nicoletti, OF REENTRY COURT

Defendant. (18 U.S.C. 3583(3)(1)

Nee Nee ee ee ee ee ee ee”

Docket Number: 2:14CR00104-001

 

On January 18, 2018, the defendant was accepted as a participant in the Reentry Court Program. As of
January 17, 2019, the defendant successfully completed the Reentry Court Program.

It is recommended by the Reentry Court Team that due to defendant’s successful completion of the Reentry
Court Program, the defendant’s term of Supervised Release is to be reduced by one year, with a new termination
date of October 4, 2019.

In accordance with 18 U.S.C. § 3583(3)(1), the Reentry Court Judge orders that a reduction is
approved. The term of Supervised Release imposed on March 11, 2015, is hereby reduced by one year for

defendant’s successful completion of the Eastern District of California’s Reentry Court Program.

These findings and recommendation are submitted to the District Judge assigned to this action, pursuant to
28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 302 and shall be considered forthwith without the need for
time to respond.

Ly 23 7019 Soke kK Olek

Date The Honorable Sheila K. Oberto
U.S. Magistrate Judge

IT IS ORDERED that these findings and recommendations are hereby adopted and approved. The

defendant’s term of Supervised Release is reduced by one year, AN Vel Ll. October 4, 2019.
6/519 LN") al
Date toe The Hoanotable Kimberly J. Mueller
U.S. District Judge

Ce; Defendant
Assistant United States Attorney: Jared Chase Dolan
Defense Counsel: Candace Ann Fry
FLU Unit — United States Attorney’s Office
Fiscal Clerk - Clerk's Office

Rev. 02/2015
REENTRY COURT_ORDER_TERM REDUCTION .DOTX
